          Case 1:20-cv-00054-SPW Document 16 Filed 12/10/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



  SAMSON OIL AND GAS USA.,INC.
  a Colorado corporation                          CV 20-54-BLG-SPW


                       Plaintiff,
                                                   ORDER
  vs.



  XTO ENERGY INC., a Delaware
  corporation.

                       Defendant.


        Upon the parties' Joint Motion to Stay Proceedings(Doc. 15), and for good

cause appearing,

        IT IS HEREBY ORDERED that all deadlines outlined in the Court's

Preliminary Pretrial Conference Order(Doc. 9)are STAYED pending resolution

and settlement ofthe pending action.

        IT IS FURTHER ORDERED that if the case has not settled on or before

January 29,2021,the parties shall file a status report with the Court.
Case 1:20-cv-00054-SPW Document 16 Filed 12/10/20 Page 2 of 2
